Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks field on 12/14/2021. An Interview held on January 24th, 2022 resulted in amendments to claims 1, 6, 10, 17  and cancellation of claims 2, 10, 54. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney George McGuire on January 27th, 2022.

The application has been amended as follows: 
1. (Currently Amended) A data acknowledgement information generation and feedback method, comprising: 
	determining, by user equipment (UE), an actual valid code block group (CBG) level hybrid automatic repeat request acknowledgement (HARQ-ACK) bit of a transmission block 
generating an HARQ-ACK containing the actual valid CBG level HARQ-ACK bit, and transmitting the HARQ-ACK containing the actual valid CBG level HARQ-ACK bit; 
	wherein determining, by the UE, the actual valid CBG level HARQ-ACK bit of the transmission block according to the number of CBGs actually scheduled in the initial transmission of the transmission block comprises: 
	in response to the initial transmission of the transmission block or retransmission of the transmission block, determining, by the UE, the actual valid CBG level HARQ-ACK bit of the transmission block according to the number of CBGs actually scheduled in the initial transmission of the transmission block, and a number of the actual valid CBG level HARQ- ACK bit of the transmission block to be equal to the number of CBGs actually scheduled in the initial transmission of the transmission block; 
	wherein the number of CBGs actually scheduled in the initial transmission of the transmission block is determined according to a number of code blocks (CBs) contained in the transmission block and a number of configured CBGs and
	wherein the retransmission of the transmission block comprises retransmission of partial or all CBGs of the transmission block; and the retransmission of the transmission block further comprises performing at least one retransmission of the transmission block.

2.  (Cancelled).

1, wherein a CB contained in each CBG of the retransmitted transmission block is identical with a CB contained in the each CBG in the initial transmission of the transmission block.

9. (Currently Amended) A data acknowledgement information receiving method, comprising: 	determining, by a base station, an actual valid code block group (CBG) level hybrid automatic repeat request acknowledgement (HARQ-ACK) bit of a transmission block according to a number of CBGs actually scheduled in initial transmission of the transmission block, 	receiving an HARQ-ACK containing the actual valid CBG-level HARQ-ACK bit of the transmission block; 
	determining, by the base station, a CBG to be retransmitted according to the received HARQ-ACK containing the actual valid CBG-level HARQ-ACK bit, and 
	retransmitting the determined CBG to be retransmitted; 
	wherein determining, by the base station, the actual valid CBG level HARQ-ACK bit of the transmission block according to the number of CBGs actually scheduled in the initial transmission of the transmission block comprises: in response to the initial transmission or retransmission of the transmission block, determining, by the base station, the actual valid CBG level HARQ-ACK bit of the transmission block according to the number of CBGs actually scheduled in the initial transmission of the transmission block, and a number of the actual valid CBG level HARQ- ACK bit of the transmission block to be equal to the number of CBGs actually scheduled in the initial transmission of the transmission block; wherein the number of CBGs actually scheduled in the initial transmission of the transmission block is determined according and 
	wherein the retransmission of the transmission block comprises retransmission of partial or all CBGs of the transmission block; and the retransmission of the transmission block further comprises performing at least one retransmission of the transmission block.

10. (Cancelled). 

17. (Currently Amended) A data acknowledgement information generation and feedback method, comprising:513471557.1 12/14/2021Application No.: 16/638,217
	Filed: 02/11/2020determining, by user equipment (UE), a code block (CB) contained in each code block group (CBG) in retransmission of a transmission block to be identical with a CB contained in the each CBG in initial transmission of the transmission block, and determining a value of an actual valid CBG level hybrid automatic repeat request acknowledgement (HARQ-ACK) bit of the transmission block according to at least one of: 
	in a case of the UE performing an HARQ-ACK feedback on the retransmission of the transmission block, feeding back a positive acknowledgement (ACK) for a previously correctly received CBG;
	in a case of the UE performing the HARQ-ACK feedback on the retransmission of the transmission block, feeding back a negative acknowledgement (NACK) for a CBG to be retransmitted that is not retransmitted current time; or 

	wherein determining the actual valid CBG level HARQ-ACK bit of the transmission block comprises: 
	in response to the initial transmission of the transmission block or the retransmission of the transmission block, determining, by the UE, the actual valid CBG level HARQ-ACK bit of the transmission block according to a number of CBGs actually scheduled in the initial transmission of the transmission block, and a number of the actual valid CBG level HARQ- ACK bit of the transmission block to be equal to the number of CBGs actually scheduled in the initial transmission of the transmission block; 
	wherein the number of CBGs actually scheduled in the initial transmission of the transmission block is determined according to a number of CBs contained in the transmission block and a number of configured CBGs and
	wherein the retransmission of the transmission block comprises retransmission of partial or all CBGs of the transmission block; and the retransmission of the transmission block further comprises performing at least one retransmission of the transmission block.

54. (Cancelled). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s Remarks regarding interpretation of actually scheduled and actually valid as applied to Sun (US 2019/0007170) is persuasive.  Amendments of a partial CBG for clarification is what makes the Instant Invention effective.

Allowable Subject Matter
Claims 1, 4-7, 9, 12-15, 17, 50-53, 55-56 renumbered as claims 1-17 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.M./Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415